Citation Nr: 0844568	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 22, 2006 
for grant of service connection for cervical radiculopathy C8 
with left hand neuropathy (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDING OF FACT

On May 22, 2006, the veteran filed a request to reopen his 
claim for service connection for cervical radiculopathy C8 
with left hand neuropathy (minor), (the veteran is right 
handed) and, in an August 2006 rating decision, the RO 
granted the veteran's claim for service connection for 
cervical radiculopathy C8 with left hand neuropathy, 
effective from May 22, 2006.  It was determined at that point 
that there was evidence of cervical radiculopathy C8 with 
left hand neuropathy that could be related to service-
connected cervical radiculopathy with limitation of motion.  
No earlier intent to file a claim is revealed.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 22, 2006, for the grant of service connection for 
cervical radiculopathy C8 with left hand neuropathy, have not 
been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2006 and November 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran is seeking entitlement to an earlier effective 
date for the grant of service connection for cervical 
radiculopathy C8 with left hand neuropathy.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; a travel board 
hearing transcript service medical records; post-service 
medical records, including VA treatment records; and reports 
of VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date for 
the grant of service connection for cervical radiculopathy C8 
with left hand neuropathy prior to May 22, 2006, must be 
denied.  The veteran's initial application for left hand 
neuropathy secondary to his cervical spine condition was 
received on May 22, 2006.  An August 2006 rating decision 
granted service connection and assigned a 10 percent rating, 
effective May 22, 2006, the date of claim.  This was on the 
basis of a July 2006 VA examination which found that pain 
radiating down the left arm was at least as likely as not 
related to the veteran's cervical radiculopathy.  The veteran 
filed a notice of disagreement in October 2006, asserting 
that he is entitled to an effective date back to 2003, when 
evidence showed he first complained of a left hand condition.  

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, 
and they are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; See Norris v. West, 12 Vet. App. 
413, 421 (1999).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
cervical radiculopathy C8 with left hand neuropathy was based 
upon a claim filed within the first year after he left 
service in 1991.  Moreover, the present appeal arose from the 
RO's actions with regard to the veteran's initial claim for 
service connection for cervical radiculopathy C8 with left 
hand neuropathy (minor), filed in May 2006, with respect to 
which, after service connection was granted (and a 10 percent 
rating was assigned), he sought an earlier effective date.  
Thus, the exception for claims filed shortly after service is 
not for application in the instant case.  

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of May 22, 
2006, is the earliest effective date assignable for service 
connection for cervical radiculopathy C8 with left hand 
neuropathy (minor), as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1991.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the claim, or the date entitlement arose. 

Here, while the veteran sought increased ratings for his 
service-connected right hand condition, he did not seek to 
service connection for cervical radiculopathy C8 with left 
hand neuropathy until May 22, 2006, when he filed his claim 
for service connection.  After reviewing the evidence, the RO 
granted the veteran's claim in an August 2006 rating decision 
that was effectuated from the date of receipt of the original 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

Although, in his statements in support of his claim, the 
veteran contends that service connection should be granted 
from 2003, when he first complained of pain in the left arm 
and received a brace from the VA, there was no objective 
medical evidence on file indicating that the veteran's 
claimed disability was shown by the evidence of record.  He 
did get a right hand brace in 2003, but findings did not 
reveal left sided abnormality.  That is, while the veteran 
testified in his October 2008 travel board hearing that he 
was treated for left arm/wrist radiating pain, for which he 
received a brace, VA records dated February to June 2003, 
showed treatment for right arm pain and numbness, and further 
noted that there were no problems in the left upper 
extremity.  There was no evidence of any complaints of left 
arm pain or numbness prior to the May 22, 2006 claim that 
ultimately led to the August 2006 rating action, in which 
service connection was granted, effective from May 22, 2006, 
and the 10 percent disability rating assigned from that date.  
There is no earlier intent to file a claim for service 
connection for the left hand pathology.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for cervical radiculopathy C8 with left 
hand neuropathy (minor), any earlier than that which has been 
currently assigned, i.e., May 22, 2006.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than October 31, 2003 for the grant 
of service connection for cervical radiculopathy C8 with left 
hand neuropathy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


